Citation Nr: 1449710	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  14-26 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, in which the RO denied the appellant's claim for a one-time payment from the FVEC Fund.  

In a May 2010 letter decision, the RO denied the Veteran's request for eligibility for a one-time payment from the FVEC fund.  Notice of this decision was sent to the Veteran's last known address. The Veteran did not appeal that decision. Thus, that decision became final and the issue on appeal is properly categorized on the title page of this decision. See Barnett v. Brown, 83 F.3d 1380-1383 (Fed.Cir. 1996) (Board must determine if whether claim should be reopened or not regardless of action taken by the agency of original jurisdiction).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

To qualify for payment from the FVEC fund, an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to a military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from such service under conditions other than dishonorable.  Id. § 1002(d).

Recently, the United States Court of Appeals for Veterans Claims issued a decision in Tagupa v. McDonald, --- Vet.App. ----, No. 11-3575, 2014 U.S. Vet.App. LEXIS 1455 (Aug. 26, 2014) addressing determinations of qualifying service.  In Tagupa, the Court held that "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation requires verification of service from the relevant service department." ---- Vet.App. at 2, 2014 U.S. Vet.App. LEXIS, at *2. Here, the RO based its veteran-status determination on negative verification-request responses from the National Personnel Records Center. Because the RO did not seek verification from the relevant service department, remand is warranted. See Tagupa, supra. See also 38 C.F.R. § 3.159 (2014).
Additionally, the Board notes that the Veteran executed a power of attorney in September 2013 appointing Pedro Ramel as his "attorney in fact" to "transact business" with the RO and "file and process" his benefits and monthly pension. The RO acknowledged receipt of this document, however,  the RO did not either appoint Pedro Ramel as the Veteran's representative and proceed to treat him as such, or notify the Veteran that Mr. Ramel was not qualified to be his representative before VA and grant him the opportunity to select another representative or proceed without one. Accordingly, on remand the RO must clarify the status of the Veteran's representation and if the Veteran's designated representative is not allowable, inform him of his rights regarding representation.

Accordingly, the case is REMANDED for the following action:


1.  The RO should determine if Mr. Pedro Ramel is a permissible representative for the Veteran, if so, the RO should take appropriate action to include him as the Veteran's representative on all appropriate letters and adjudicative actions. If the RO determines that Mr. Pedro Ramel is not a permissible representative for the Veteran because he does not meet the requirements under VA rules and regulations, the RO should notify the Veteran of this fact and his representation rights given this circumstance.

2.  The RO should contact the Department of the Army and seek verification of the Veteran's service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

3.  Then readjudicate the claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




Department of Veterans Affairs


